Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventors: Triebswetter et al.			:
Application No. 15/570,266			:		Decision on Petition
Filing Date: October 27, 2017		:				
Attorney Docket No. 2915-165		:
	

This is a decision on the petition filed November 16, 2020, which is being treated as a petition under 37 C.F.R. § 1.181 requesting a refund of a fee for an extension to time.

The petition is dismissed.

Any renewed petition filed in response to this decision must be submitted within TWO MONTHS of the issue date of this decision.  Extensions of the two-month time period may   NOT be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled     “Renewed Petition under 37 C.F.R. § 1.181.”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

Background

The Office issued a final Office action setting a shortened statutory period for reply on May 14, 2020.

An amendment was filed on July 14, 2020.

A request for continued examination (“RCE”) was filed on July 14, 2020.  The Office charged $200 to Deposit Account No. 50-2140 for a one-month extension of time pursuant to general fee authorization language in the RCE.

The petition asserts an extension of time was not necessary and requests a fee for the extension of time fee.

Discussion

“Due date” is used in this decision to refer to the last date a proper reply to the final Office action could have been timely filed absent payment for an extension of time.

In order to determine if an extension of time was necessary, the Office must determine the “due date.”  
The due date to respond to a final Office action setting a three-month shortened statutory is generally the date three months after the final Office action issued.  The due date may be shifted to the date an advisory action is issued if the following are true:

(1)	A reply to the Office action is filed within two months of the issuance of the final Office action; 
	(2)	An advisory action is issued more than three months after the Office action; and
(3)	The advisory action is issued prior to the expiration of the statutory period for reply.1

In this case, the Office has not issued an advisory action in response to the reply filed July 14, 2020.  As a result, the due date to reply to the final Office action was August 14, 2020, which is the date three months after the issuance of the final Office action.

The RCE was filed on after the due date on August 24, 2020.  Therefore, an extension of time was necessary to make the RCE timely.

In view of the prior discussion, the extension fee will not be refunded.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.2 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions


	


    
        
            
    

    
        1 The due date cannot be after the expiration of the statutory period for reply.  Therefore, the due date cannot change to the date an advisory action is issued if the advisory action was issued after the expiration of the statutory period for reply.
        2 Document Code “PET.OP”, which has a document description of “Petition to review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.